Per Curiam.
The petitioner, who is not a licensee, has no standing to maintain this proceeding enjoining action that might be taken against parties who are licensees. Furthermore, the State Liquor Authority has jurisdiction under the Alcoholic Beverage Control Law to entertain proceedings against licensees. Since it has such jurisdiction, the order should not have been granted even if it be assumed that the jurisdiction would be erroneously exercised. *351For such error, if error it be, a licensee might, in a proper case, seek relief by certiorari.
The order should be reversed, with twenty dollars costs and disbursements, and the motion denied.
Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.
Order unanimously reversed, with twenty dollars costs and disbursements, and the motion denied.